Scott, J.:
■ There' is a portion of the borough of The Bronx known as the Wakefield section, which is within the territory east of the Bronx river, which was annexed to the city of New York in 1895. This territory includes the former village of Wakefield, and which village included a street known as Becker avenue. At the time said territory was so annexed to the city of New York the authorities of such village were engaged in the work of laying a drain or sewer pipe through said Becker avenue, which was designed for surface water drainage only. The pipe was completely laid at the time of such annexation, with the exception of 150 feet in the middle portion thereof. The city of New York completed the laying of said sewer or drain pipe as planned, and almost entirely laid by said former village authorities. .
The sewer or drain as planned and practically built by the village of Wakefield, and as completed by the city of New York, extends from the easterly side of White Plains road, crosses said road and runs about on the center line of Becker avenue, through said avenue to about the center line of First street, a distance of about 1,270 *504lineal- feét; thence it extends northerly through First street and . about on the center line thereof, a distance of about 160 linear feet; thence.it extends westerly for a distance of about-230 linear feet under the embankment of the New York, New Haven and Hartford rail- ■ road and the New York and Harlem railroad and- under Bronx Eiver place,, wheré the discharge of the drain empties into an open ditch,, which, by a winding course, reaches the Bronx river.- Said open ditch is a natural-watercourse, and the discharge from said sewer or drain does not overtax the capacity of said stream or natural watercourse, and the said drainage system exists at present as it has existed since the annextion of the territory concerned in 1895.
The said drainage pipe has since such completion been used by the city of New York to drain certain streets in the-vicinity of said sewer or drain, and some fifteen permits have been issued by said-city ‘to house owners in that neighborhood to connect their premises therewith for surface drainage only.
The plaintiff alleges that, he is the owner of the premises through which.the stream or ditch referred to runs, and alleges that the city and private house owners" have connected certain premises to said Becker avenue drain for sewage purposes; that by reason of such use of said sewer or drain, and the connection of street ca.tch-basins therewith, plaintiff alleges that said stream, which was formerly a small stream of surface water, is now a large volume Of dirty and filthy water, which renders, the same filthy, unwholesome. and obnoxious. Plaintiff alleges that said open -ditch or stream runs through his premises, and by reason of the alleged-nature of ■ said stream his premises are damaged thereby. ' -
The city denies that it is emptying anything but- surface water into said Becker avenue drain, and alleges that if any property owners are using said Becker avenue sewer for any other than surface drainage they are doing so without the knowledge or consent of said City.
The plaintiff sues for an injunction, with incidental damages, to prevent the continued' use of the watercourse on .his land, and from, an order denying the motion for a preliminary injunction he now appeals. The motion appears to have- been denied in the court below because the. plaintiff had failed to file the notice required by *505section 261 of the charter (Laws of 1897, chap! 378, as aind.'by Laws of 1901, chap. 466, and Laws of 1906, chap. 550), which provides that “No action or special proceeding for any cause whatever shall be prosecuted or maintained against The City of New York unless it shall appear by and as an allegation in the complaint or necessary moving papers that at least thirty days have elapsed since the demand, claim or claims upon which such action or spécial proceeding is founded, were presented- to the comptroller of said city for adjustment, and that lie' has neglected or refused to make án adjustment or payment thereof for thirty days after such presentment * * Notwithstanding the authority relied upon by the court below (Matter of Cox v. City of New York, 26 Misc. Rep. 177), we apprehend that we should find some difficulty in sustaining the order appealed from if it rested'upon no ■ surer foundation than the section of the charter above quoted. While that section refers to any “ action or special proéeeding for any cause whatever,” the latter portion of the section, as quoted supra, suggests that the reference is really to actions or special proceedings brought to enforce demands or claims capable of adjustment or payment by the comptroller, and we much doubt its applicability to a suit on the equity side of the court for relief from wrongful acts in the nature of trespass which day by day cause injury and damage to the complainant. (Sammons v. City of Gloversville, 175 N. Y. 346.) There is, however, a more satisfactory ground upon which to uphold the order. The plaintiff’s grievance as stated by him is twofold. He complains that the city is permitting sewage to be drained into the watercourse on his land, and also that it is causing surface water to be drained therein. As to the first charge the city presents what appear to be satisfactory denials. The second charge is admitted. But it does not appear that- the city is overtaxing the watercourse by the drainage of surface waters, and it seems to be the rule in this State' that a municipality may, by artificial means, turn surface drainage into natural watercourses, so long, as it does not overtax the latter. (Hentz v. City of Mount Vernon, 78 App. Div. 515; Smith v. City of Auburn, 88 id. 396.) It also appears that the present condition of affairs has existeff ever since annexation in 1895, except that the amount of surface water drained into the watercourse. has somewhat increased, although not yet to the extent of overtaxing *506it. It also appears that the city has nearly completed and will soon put into operation a sewer system with which all houses along its line will be obliged to connect and which will effectually prevent the drainage of house sewage -into the watercourse. Tinder' these circumstances the. plaintiff does not make out a case for the drastic -remedy he seeks, pendente lite.
The Order should be affirmed, with ten dollars costs and disbursements to the respondent, the city of Mew York.
Ingraham, McLaughlin, Clarke and Houghton, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements to respondent, city of Mew York. Order filed.